      Case 5:20-cr-00049-MTT-CHW Document 43 Filed 08/02/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )   CASE NO. 5:20-CR-49 (MTT)
                                              )
 TRAVON HARDEN,                               )
                                              )
                       Defendant.             )
                                              )

                                         ORDER

      The defendant, by and through his counsel, has moved to continue this case until

the next trial term. Doc. 42. Defendant was indicted on December 9, 2020 and had his

arraignment in this Court on January 5, 2021. Docs. 1; 11. Four prior continuances

have been granted. Docs. 22; 28; 31; 37. The defendant, by and through his counsel,

now moves the Court to continue this case to the next trial term to allow additional time

to effectively prepare this case for trial. Doc. 42 at 1. The government does not oppose

the motion. Id.

      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 42) is GRANTED. The case is

continued from the August term until the Court’s next trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

      SO ORDERED, this 2nd day of August, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
